Citation Nr: 1136475	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  09-34 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder. 

2.  Entitlement to service connection for anxiety disorder and depressive disorder. 

3.  Entitlement to a rating higher than 30 percent for hemorrhoids.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Childers, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from November 1952 to August 1954.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a statement in January 2009, the Veteran raised the claim of a retroactive award of 20 percent for hemorrhoids, which is referred to the RO for appropriate action.   

The claim of service connection for anxiety disorder and depressive disorder is REMANDED to the RO via the Appeals Management Center in Washington, DC. 


FINDINGS OF FACT

1.  There is no diagnosis of posttraumatic stress disorder that conforms to the Diagnostic and Statistical Manual of Mental Disorders, 4th ed., (DSM-IV), of the American Psychiatric Association in accordance with 38 C.F.R. § 4.125(a).

2.  Anxiety disorder and depressive disorder, first diagnosed after service, began in service. 

3.  Hemorrhoids are manifested by a slight reduction of the lumen and extensive leakage is not shown. 




CONCLUSIONS OF LAW

1.  Posttraumatic stress disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  Anxiety disorder and depressive disorder were incurred in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

3.  The criteria for a rating higher than 30 percent for hemorrhoids have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.1, 4.114, Diagnostic Codes 7333, 7336 (2010).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim; namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  


Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter in April 2008.  The Veteran was notified of the type of evidence needed to substantiate a claim of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  The Veteran was provided a posttraumatic stress disorder questionnaire asking for information or evidence about any in-service stressor.

The Veteran was further notified of the type of evidence needed to substantiate the claim for increase, namely, evidence showing that the disability has worsened and the effect the disability has on employment.

In addition, the Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies, and that he could submit records not in the custody of a Federal agency, such as private medical records or authorize VA to obtain private medical records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable. 



As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i)(C); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The RO has obtained the service treatment records and service personnel records and VA records.  In May 2011, the Veteran withdrew his request for a hearing before the Board.  The Veteran was afforded VA examinations.  

As for the psychiatric examination, the examination is adequate to decide the claims of service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).   

As for the examination for hemorrhoids, the examination is also adequate to decide the claim for increase.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  




As the Veteran has not identified any additional evidence pertinent to the claims, and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

Facts

The service personnel records show that the Veteran served on active duty with the United States Army from November 1952 to August 1954.  His primary duty was military policeman and he was in German from January to July 1954.  The service personnel records do not document any behavior or disciplinary problems.   

The service treatment records contain no complaint, finding, history, symptom, treatment, or diagnosis of a psychiatric disorder. 

After service, in November and December 2002, VA records show that the Veteran's list of health problems included posttraumatic stress disorder.  In October 2005, the Veteran stated that in 1954 he was forced into a sexual relationship with a superior while in the Army, but he had not told anyone about it.  The Veteran's list of health problems then included military sexual trauma.  The Veteran was referred for a mental health consultation. 

In December 2005, on a VA mental health consultation, the Veteran stated that from February to June 1954 he was forced into a sexual relationship with his first sergeant and that he had not told anyone about in 50 years because of his embarrassment and anxiety.  The diagnosis was anxiety disorder.

On VA examination in September 2008, the Veteran stated that in service his first sergeant told him that he could help the Veteran get a promotion to corporal and then the first sergeant coerced him into having a sexual relationship in order to be promoted.  The Veteran denied that there was a threat of violence.  The VA examiner reported that as there had been no threat to the Veteran's physical safety or life, the sexual relationship did not meet the DSM-IV criteria for a stressor to support a diagnosis of posttraumatic stress disorder.  

The VA examiner did diagnosis anxiety disorder and depressive disorder secondary to the Veteran's description of a coerced homosexual relationship in service, which became consensual over time.  The VA examiner explained that after the sexual encounter the Veteran was conflicted at a psychological level and the Veteran struggled with his sexual identity, with anxiety, and with depression and since then the Veteran compensated for his confliction, anxiety, and depression with promiscuous behavior. 

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110 (wartime service).

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1110 as implemented in 38 C.F.R. §§ 3.303 and 3.304.




Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d).

In tandem with the general requirements of service connection, service connection for posttraumatic stress disorder (PTSD) specifically requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125, that is, the diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th ed., of the American Psychiatric Association (DSM- IV); a link or nexus established by medical evidence between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).







Unless posttraumatic stress disorder is diagnosed in service and the in-service stressor is related to service or the in-service stressor is related to combat or to fear of hostile military or terrorist activity or to a prisoner -of-war experience, the Veteran's lay testimony alone may not establish the occurrence of the alleged noncombat in-service stressor and the record must contain credible supporting evidence that the alleged noncombat in-service stressor actually occurred.  See 38 C.F.R. § 3.304(f) (as amended 75 Fed. Reg. 39,847, 39, 852 (July 13, 2010).

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a). The record does not show and the Veteran does not assert that he was in combat, and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

Applying the Principles and Theories of Service Connection

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

38 C.F.R. § 3.303(a) (Affirmatively Showing Inception in Service)

On the basis of the service treatment records alone, in the absence of any evidence of a complaint, finding, history, symptom, treatment, or diagnosis of posttraumatic stress disorder (PTSD), anxiety, or depression, a psychiatric disorder was not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. § 1110 as implemented by 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.

38 C.F.R. § 3.303(b) (Chronicity and Continuity of Symptomatology)

38 C.F.R. § 3.303(d) (First Diagnosed after Service)

38 C.F.R. § 3.3034(f) (Posttraumatic Stress Disorder)

In statements to VA in 2005 and in 2008, the Veteran stated that in service his first sergeant coerced him into a sexual relationship.

The Veteran as a lay person is competent to describe that which he personally experienced.  As the incident described by the Veteran may be associated with the diagnosis of a psychiatric disorder, the Veteran's statements meet the threshold of a notation of symptoms during service, and the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do apply.  See Savage v. Gober, 10 Vet. App. 488, 497 (1997) (continuity of symptomatology requires that the evidence either contemporaneous with service or otherwise show only that a condition was observed, that is, noted, during service, but does not require that such observation be recorded during service).

As the service treatment records lack the documentation of manifestations sufficient to identify a psychiatric disorder and sufficient observation to establish chronicity during service chronicity in service is not adequately supported by the service treatment records.

As chronicity in service is not adequately supported by the service treatment records, then service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).

After service, the evidence in support of continuity of symptomatology consists of the Veteran's statements.  As the Veteran is competent to describe symptoms, his statements are evidence of continuity.  38 C.F.R. § 3.159, see Rucker at 74 (competency is a legal concept in determining whether lay evidence may be considered, in other words, whether the evidence is admissible.).

Although the Veteran is competent to describe symptoms of a psychiatric disorder, a psychiatric disorder is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of a psychiatric disorder is medical in nature and competent medical evidence is required to substantiate the claim.  



Savage at 498 (On the question of whether there is a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

And although the Veteran as a lay person is competent to identify a simple medical condition and to offer an opinion on a simple medical condition, Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)), in a claim of service connection for PTSD, there is a specific legal requirement that the diagnosis of posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance 38 C.F.R. § 4.125, that is, a diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM- IV). 38 C.F.R. § 3.304(f).

In other words, PTSD is not a simple medical condition that the Veteran as a lay person can perceive based on mere personal observation, that is, by visual observation or by any other of the senses.

For these reasons, the Veteran as a lay person is not to competent to declare that he has PTSD or to offer an opinion that PTSD is related to the incident in service as the Veteran has described as PTSD is not a simple medical condition.

And it has not been established that the Veteran is otherwise qualified through specialized education, training, or experience to state that he has PTSD or to offer an opinion on a condition that is medical in nature. Therefore, the Board rejects the Veteran's statements, that is, the lay evidence, as competent evidence that the Veteran has PTSD related to service either based on continuity of symptomatology under 38 C.F.R. § 3.303(b) or on initial diagnosis after service under 38 C.F.R. § 3.303(d).

Although the Veteran as a lay person is not competent declare that he has PTSD or to offer an opinion that PTSD is related to service, the Veteran is competent to related a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional.  Jandreau at 1377.

The competent medical evidence, that is, a medical diagnosis, statement, or opinion by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion, such as any health-care professional, 38 C.F.R. § 3.159(c), shows that PTSD was first documented in 2002 by VA as it appears on a list of the Veteran's health problems, but the listing does not associate PTSD by complaint, finding, or history to any incident in service.  As the Board cannot conclude that a VA health-care professional applied valid medical analysis to the significant facts of the case, as no facts or history was reported, the listing of PTSD as a health problem has no probative value, that is, the listing does not tend to  prove a material issue of fact, that is, a diagnosis of PTSD that conforms to the Diagnostic and Statistical Manual of Mental Disorders, 4th ed., (DSM-IV), of the American Psychiatric Association in accordance with 38 C.F.R. § 4.125(a).  Nieves-Rodriguez, 22 Vet. App. 295, 304 (2008).  

As the listing does tend to prove a material issue of fact, that is, a diagnosis of PTSD related to service, the evidence is not weighted in favor of the claim under either continuity of symptomatology under 38 C.F.R. § 3.303(b) or initial diagnosis after service under 38 C.F.R. § 3.303(d), considering the Veteran's lay statements in the context of relating a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional. 

The remaining medical evidence of record consists of the report of VA examination in September 2008.  On examination, the Veteran again described the coerced sexual relationship in service.  The VA examiner stated that the Veteran did not meet the DSM-IV criteria for the diagnosis of posttraumatic stress disorder, because the coerced sexual relationship did not involve a threat to the Veteran's physical safety or life and therefore did not meet the DSM-IV criteria for a stressor to support the diagnosis of PTSD.  This evidence opposes, rather than supports, the claim.

The Board finds the opinion of the VA psychologist persuasive and weighs against the claim as the VA psychologist considered the significant facts of the case, including the alleged in-service events, and provided analysis to support the conclusion that the Veteran did not have PTSD that met the criteria for the diagnosis in accordance with DSM-IV.

As posttraumatic stress disorder was not diagnosed in service, as the in-service events are not related to combat or to fear of hostile military or terrorist activity or to a prisoner-of-war experience, and as there is no favorable evidence of a diagnosis of PTSD that conforms to the DSM-IV criteria for the diagnosis of posttraumatic stress disorder, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).

Diagnoses of Anxiety Disorder and Depressive Disorder 

On VA examination in September 2008, the VA stated that although the criteria for the diagnosis of PTSD were not met, the Veteran did have diagnoses of anxiety disorder and depressive disorder secondary to the Veteran's description of a coerced homosexual relationship in service, which became consensual over time.  The VA examiner explained that after the sexual encounter the Veteran was conflicted at a psychological level and the Veteran struggled with his sexual identity, with anxiety, and with depression and since then the Veteran compensated for his confliction, anxiety, and depression with promiscuous behavior.

As the VA examiner explained the reasons for his opinion, the opinion is probative and favorable to the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

The only remaining question is whether there is competent and credible evidence of the in-service sexual encounter as described by the Veteran.  There is no contemporaneous evidence of the in-service sexual encounter.  




However, absence of contemporaneous evidence is not in and of itself a basis for rejecting the Veteran's statements, and the Veteran is competent to describe that which he personally experienced.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.). 

As the Veteran is competent to describe a sexual encounter in service, the next question is whether the Veteran's statements are credible, that is, plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995). 

The Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  As to some of the factors that go into making these determinations both the Veterans Court and the Court of Appeals for the Federal Circuit (Federal Circuit) have provided guidance.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, that is, because of possible bias or conflicting statements); see Caluza at 511-12 (the credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character). 

In the case, there is no evidence that the Veteran is not credible.  His statements in support of his claim have been consistent.  There is no evidence of bad character as for truthfulness.  As for interest, every Veteran has a monetary interest when he files a claim for VA disability compensation, because that is the benefit in addition to treatment for the disability.  In this case, the monetary interest displayed by the Veteran in filing his claim does not rise to the level of affirmative evidence to discredit the Veteran's statements. 


Based on the above, the Board finds that the Veteran's statements about the in-service sexual encounter are credible.  In light of finding the Veteran's statements about a sexual encounter credible, the fact that the VA examiner's reasoned opinion was based on the Veteran's statements does not reduce its evidentiary value.  See Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006) (reliance on the service history provided by the veteran only warrants the discounting of a medical opinion in certain circumstances, such as when the opinion is contradicted by other evidence in the record or when the Board rejects the statements of the veteran).  There is no contrary evidence in the record.

As the Veteran's statements about a sexual encounter in service are both competent and credible as to the in-service incurrence, as there are current diagnoses of anxiety disorder and depressive disorder, and as a VA psychologist on a VA examination found a causal relationship between the current diagnoses and the sexual encounter in service, service connection is established.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Claim for Increase 

Facts 

In a rating decision in December 1993, the RO granted service connection for hemorrhoids an assigned a noncompensable rating.  In a rating decision in May 1994, the RO increased the rating to 10 percent, effective August 5, 1993.  In a rating decision in August 2001, the RO increased the rating to 20 percent effective April 24, 2001.  In a rating decision in October 2001, the RO amended the effective date for the increase to 20 percent to July 14, 1997.  

In April 2008, the Veteran filed the current claim for increase.




On VA examination in September 2008, the Veteran complained of occasional bleeding after bowel movements.  He denied using pads, but he did use tissue when leaving his home for a prolonged time.  The pertinent findings were one small hemorrhoid and one moderate hemorrhoid.  There was a well-healed scar.  The anal lumen was slightly diminished.  There was no bleeding or current fissure.  There was no anemia.  The rectal lumen was normal.  There was no evidence of excessive leakage. 

In October 2008, the RO increased the rating for the service-connected hemorrhoids to 30 percent, effective April 7, 2008, the date of receipt of the claim for increase, under Diagnostic Code 7333.

In February 2009, the Veteran complained of constipation and that he had to use absorbent materials after taking laxatives.

Rating Principles

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage rating in the Rating Schedule represents, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Criteria

Under Diagnostic Code 7336, the maximum rating is 20 percent for hemorrhoids with persistent bleeding and with secondary anemia or with fissures.  

Under Diagnostic Code 7333, a 30 percent rating is warranted for stricture of the rectum or anus with moderate reduction in lumen, or moderate constant leakage.  The criteria for a 50 percent rating are great reduction in the lumen or extensive leakage. 

Analysis

On VA examination, the anal lumen was slightly diminished and the rectal lumen was normal.  Also, the Veteran complained of constipation, not leakage, and excessive leakage was not shown.  The findings do not more nearly approximate or equate to wither great reduction of the lumen or to excessive leakage, disjunctive criteria for the next higher rating under Diagnostic Code 7333. 

The Board has considered whether a staged rating is appropriate, however, the evidence does not meet the criteria for a rating higher than 30 percent at any time during the appeal period, and a staged rating is not warranted.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  







Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service- connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service- connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the disability level and symptomatology, and provide for higher ratings for more severe symptomatology.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

      (The Order follows on the next page.). 










ORDER

Service connection for posttraumatic stress disorder is denied. 

Service connection for anxiety disorder and depressive disorder is granted.  

A disability rating higher than 30 percent for hemorrhoids is denied.  



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


